Citation Nr: 1730711	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person, or at the housebound rate.

2.  Entitlement to a rating in excess of 30 percent prior to June 6, 2012, and in excess of 70 percent from June 6, 2012, to December 14, 2015, for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to December 15, 2015.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1944 to March 1946.  He served in the Pacific Theater and was awarded a Purple Heart and Combat Infantry Badge, among other decorations. 

These matters come before the Board of Veterans' Appeals (Board) from January 2009 and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

While the claims were pending, the RO granted a 100 percent rating for PTSD effective December 15, 2015, in a March 2016 rating decision.  The issue is recharacterized accordingly, as the RO assigned the maximum disability rating for the appeal period since December 15, 2015.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The RO found that the issue of entitlement to a TDIU prior to December 15, 2015 was raised by the record as part of the claim for a higher rating for PTSD and denied the claim for a TDIU in a March 2016 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the TDIU claim is part of the issue on appeal to the Board, this issue is within the Board's jurisdiction.  Id.  

The Veteran and his representative submitted Motions to Advance on the Docket (AOD) due to advanced age.  The AOD motion is granted pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran was shown to be in need of regular aid and attendance by reason of his service-connected disabilities.

2.  The occupational and social impairment from the Veteran's PTSD has most nearly approximated deficiencies in most areas throughout the period on appeal. 

3.  Prior to December 15, 2015, the Veteran was not precluded for obtaining and maintaining gainful employment consistent with his education and experience as a result of the functional limitations caused by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for SMC by reason of being in need of regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).

2.  The criteria for a 70 percent evaluation, but no higher, for PTSD have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for a TDIU prior to December 15, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. SMC

The Veteran contends that he is entitled to SMC because he required the regular aid and attendance of another person (a live-in caretaker).  He specifically contended that the functional impairment caused by his service-connected disabilities rendered him unable to bathe, dress, prepare meals, and manage medication without a caretaker's assistance. 

Service connection is currently in effect for PTSD, residuals of a gunshot wound to the left forearm, tinnitus, osteomyelitis, hearing loss, and left forearm scar. 

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) (West 2014) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

The criteria for determining need for aid and attendance is based on consideration of the following factors:  (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment; or (6) "bedridden."  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there be a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in 38 C.F.R. § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

The Board concludes that the most probative evidence supports the Veteran's assertions.  Specifically, the Veteran's lay statements that he experiences difficulties with activities of daily living, to include preparing meals and personal hygiene as a result of his service-connected conditions are supported by the medical opinions of record.  A December 2015 VA examiner indicated that the Veteran was isolated from others except for his caregiver and that his PTSD symptoms resulted in panic episodes, disrupted sleep and daytime drowsiness, impaired completion of tasks; irritability and rapid escalation of mood interfered with social and working relationships, low mood and anxiety prevented motivation to complete tasks, hypervigilance prevented continuation of tasks, avoidance of reminders of traumatic events interfered with freedom of movement and action, and a persistently subdued emotional state and limited positive feelings interfered with motivation to maintain a pace.  Overall, the examiner concluded that PTSD symptoms significantly prevented the Veteran's functioning to result in total social and occupational impairment.  December 2015 VA examiners also noted that residuals of the left forearm gunshot wound included residual weakness in the left upper extremity, stiffness of the left elbow, and peripheral neuropathy that caused consistent loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impaired coordination.  It was noted that he was unable to fully extend the left elbow, and pain and weakness of the left upper extremity affected everyday use; he was not able to shave, button shirts, cook, lift, or grocery shop and needed assistance dressing and bathing.  The examiner described the functional impact of the left arm injuries as difficulty lifting, pulling, pushing, issues with occupational tasks such as typing, and with daily activities such as folding and cooking.  A July 2014 examiner found the Veteran's left arm disability caused difficulty holding over five pounds, that he dropped objects such as bowls and had difficulty picking them up.

Moreover, the Veteran's private physician indicated that his PTSD symptoms of memory impairment required aid and attendance for safety.  See 38 C.F.R. § 3.352(a).  Dr. M.C. submitted an October 2014 report noting the Veteran was unable to prepare his own meals, needed assistance in bathing and tending to other hygiene needs, and required medication management.  Dr. M.C. indicated that the Veteran had slow speech, was forgetful, and needed assistance with activities of daily living due to weak left hand grasp and decreased left arm strength but also indicated that his need for aid and attendance may be related, in part, to nonservice-connected disabilities.  Dr. M.C. provided an addendum that reported that the Veteran was unable to live alone because his increasing memory deficits due to PTSD combined with his continued smoking put him at risk of fire.  Vet Center mental health records are consistent with finding the Veteran's PTSD symptoms resulted in memory problems as they noted his symptoms of depression, poor concentration, and irritability were exacerbated by difficulty sleeping and nightmares and that feelings of hopelessness caused difficulty making decisions.

Therefore, the Board finds the preponderance of the evidence supports a finding that the Veteran is in need of regular aid and attendance of another person.  As such, the criteria for special monthly compensation under 38 C.F.R. § 3.352(a) have been met.

II. Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's PTSD is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, considerations include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  

The Veteran was granted service connection and a 30 percent rating for PTSD, effective November 1999 in a March 2000 rating decision.  In August 2008, the Veteran indicated his PTSD had worsened.  A September 2014 rating decision granted a 50 percent evaluation for PTSD beginning April 7, 2014.  A January 2016 rating decision increased the evaluation to 70 percent, effective June 6, 2012, and assigned a 100 percent rating since December 15, 2015.   

The Board finds the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating, but no higher, throughout the appeal period.  The Board notes that a December 2008 examination indicated mild PTSD symptoms of irritability, hypervigilance, and occasional nightmares, and a September 2014 examination found PTSD resulted in occasional interference with occupational and social functioning due to symptoms of anxiety with large crowds and noise, nightmares, difficulty sleeping, stress with excessive activity, and was fully oriented with good hygiene, regular speech, dysphoric and anxious mood, cheerful affect, organized thought, and impaired short and long term memory.  However, the Board finds the totality of the evidence, specifically the Veteran's Vet Center treatment records, supports a finding that the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas.  

The Veteran's Vet Center treatment records document ongoing symptoms of insomnia, depression, isolation, anxiety, decreased appetite; difficulty trusting others, frustration, anger, restlessness, withdrawal and relationship problems, with a history of domestic violence and arrest.  The Veteran has also reported communication problems, and speech in May 2008 was mildly impaired.  In addition to other symptoms, in a July 2008 letter the Veteran's social worker noted the Veteran had occasional homicidal ideation.  A September 2008 Vet Center treatment provider indicated the Veteran had increasing PTSD symptoms that included daily intrusive thoughts, anger, nightmares, sleep impairment, withdrawal, isolation, startle response, hypervigilance, difficulty with crowds, irritability, depression, and avoidance; the Veteran noted that anger affected his relationship with his wife and that he did not leave his home except for medical appointments.  It is noted that at the December 2008 VA examination the Veteran also reported frequent conflict with his wife.  A January 2009 Vet Center treatment record indicated the current wars triggered intrusive thoughts, and that the Veteran was unable to sleep or relax and had constant anxiety and recall of war-zone memories.  A February 2011 Vet Center treatment record noted he reported increase in PTSD stressors and sleepless nights, with constant anxiety, nightmares, anger, depressed mood, low energy, frustration, impaired focus, memory, and concentration.  An April 2012 Vet Center treatment provider found the Veteran's symptoms included anger, anxiety, depression, sleep disturbance, alcohol abuse, employment problems, nightmares, isolation, rage, difficulty trusting others, alienation of others, guilt, problems with authority, paranoia, intrusive thoughts, mild memory loss, difficulty adapting to work-like settings, near continuous panic, neglect of personal appearance and hygiene, an inability to establish effective relationships, intense fear, helplessness, exaggerated startle response, suspiciousness, panic attacks, and disturbance in motivation and mood.  In April 2013, the Veteran reported triggers while driving, anger, lack of appetite and weight loss, and feelings of helplessness.

Additionally, the Veteran's Vet Center treatment providers submitted a letter in June 2012 that opined the Veteran's PTSD symptoms resulted in self-medication by alcohol and impacted every aspect of his social, emotional, and occupational functioning.  They reported additional symptoms included suicidal ideations, near continuous panic or depression, spatial disorientation, neglect of hygiene, intermittently illogical speech, and that the Veteran was unable to establish and maintain effective relationships.  An August 2012 Vet Center record also reported that the Veteran neglected personal appearance and hygiene and that his symptoms of depression were amplified due to lack of sleep and nightmares.

The preponderance of the evidence is against a finding that the Veteran's PTSD more nearly approximates total occupational and social impairment as the evidence does not demonstrate symptoms of persistent suicidal ideation, hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation, or severe memory loss.  See 38 C.F.R. § 4.130.  Rather, the Veteran was generally found to be fully oriented, with normal speech, thought processes, and memory.  Although the June 2012 letter by the Vet Center treatment providers found the Veteran disoriented with intermittently illogical speech, the Vet Center records throughout the period on appeal reflect that the Veteran was sad, irritable, anxious, angry, and depressed but was fully oriented with no suicidal or homicidal ideation, participated appropriately in group therapy, and did not demonstrate impaired consciousness.  Of note, illogical speech and spatial disorientation are contemplated by the currently assigned 70 percent rating.  

As the preponderance of the evidence is against finding that the Veteran's disability more nearly approximates the criteria for a higher rating, an evaluation of 70 percent but no higher is warranted throughout the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  

III. TDIU 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  As decided above, prior to December 15, 2015, the Veteran was service-connected for PTSD, rated 70 percent disabling; residuals of gunshot wound to the left forearm, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and noncompensable osteomyelitis and hearing loss to meet the schedular requirements for a TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; rather a determination must be made as to whether the particular veteran is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board recognizes that the Veteran is of an advanced age; however, the Veteran's age cannot be considered in determining his employability for purposes of a TDIU.  38 C.F.R. § 3.341(a).  

As to education and experience, the July 2008 Vet Center intake assessment indicates the Veteran has a 9th grade education and has had many jobs, including crane operator, commercial fisherman, shipyard worker, and press operator.  A July 2008 letter from the Veteran's social worker also notes significant experience manufacturing airline equipment where the Veteran essentially ran a machine.  The December 2008 VA examination report also notes experience as a steel fabricator.  A December 2015 Vet Center record indicates the Veteran worked for Pittsburgh Demolition and Steel.  

Regarding disability and its effect on employability, the effects of PTSD are discussed above.  Notably, the December 2008 and September 2014 examiners indicated the Veteran's PTSD symptoms were intermittent or had mild effects on his occupational and social function.  Vet Center treatment records, as discussed, reflect a more serious condition although they do not indicate the Veteran was unable to work prior to December 15, 2015 from a psychiatric standpoint.  

In July 2013 a VA examiner opined that the Veteran's muscle injury did not impact his ability to work, such as resulting in an inability to keep up with work requirements.  The examiner further noted the Veteran's scar did not cause functional impairment.  The Veteran reported an inability to fully extend his elbow.  The examiner noted loss of power and weakness.  Muscle strength was reduced at most to no movement against resistance.  

In July 2014 a VA examiner opined that the Veteran's muscle injury did not impact his ability to work, such as resulting in an inability to keep up with work requirements.  The examiner further noted the Veteran's scar did not cause functional impairment.  The Veteran reported occasional numbness and tingling, as well as diminished mobility.  Examination revealed occasional loss of power and occasional weakness.  Muscle strength was reduced at most to no movement against resistance.  

During a July 2013 VA audio examination the Veteran relayed that the functional effect of his hearing loss was that he gets confused when people talk too softly.  His tinnitus did not impact ordinary conditions of life, to include the ability to work.  

There is no indication the Veteran's osteomyelitis has had any significant effect on employment.  

In this case, the Board finds that the Veteran's service-connected disabilities did not render him unable to obtain or maintain employment prior to December 15, 2015.  Again, this decision must be made without consideration of the Veteran's advanced age.  While the Veteran has limited education, he reports experience in multiple jobs including manufacturing and running machines such as a press.  It is recognized that the Veteran has difficulty with relationships and may have some problems interacting with others.  However, the Veteran could work in a position where he had limited interaction with others, such as a manufacturing or similar position.  The Veteran does have some limitations when it comes to his left arm, including diminished strength.  In the modern manufacturing industry, and other similar sedentary to light duty positions, diminished strength in one arm would not be expected to preclude employment given current technology.  Overall, the Veteran would be capable of sedentary to light duty positions that would not include significant contact with others on a repetitive basis.  His past experience in manufacturing indicates that the Veteran is qualified for this type of employment.  Given the above, the claim for a TDIU prior to December 15, 2015 must be denied.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to SMC on the basis of the need for the regular aid and attendance of another person is granted.

A 70 percent rating, but no higher, is granted for PTSD throughout the appeal period.  

Entitlement to a TDIU prior to December 15, 2015 is denied.  

 

____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


